Citation Nr: 1800905	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO. 11-21 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling effective July 14, 2010.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appealed the Board's October 2014 decision that granted entitlement to a rating in excess of 50 percent for PTSD from July 14, 2010, but denied an increased from February 16, 2012. In a November 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision. The case has subsequently been returned to the Board for further consideration.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 1, 2012, the Veteran's PTSD symptoms were productive of deficiencies in most of the areas of work, family relations, school, thinking, judgement, and mood without total social and occupational impairment.

2. From February 1, 2012, the Veteran's PTSD has been manifested in symptoms of frequency, severity, or duration most similar to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. Prior to February 1, 2012, the criteria for an initial rating of 70 percent for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2. From February 1, 2012, the criteria for the assignment of a disability rating in excess of 50 percent for service-connected PTSD have not been met. 38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The Veteran is challenging the initial rating assigned following the grant of service connection. In cases where service connection has been granted and an initial disability rating has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service treatment records have been obtained and associated with the claims file. The Veteran was afforded several VA examinations during the pendency of this appeal. Further, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal. See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Based on a review of the claims file, the Board concludes that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II. The Merits of the Appeal

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The Veteran's entire history is reviewed when making disability evaluations. See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2017). 

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 50 percent disabling. He asserts that a higher rating is warranted.

Under Diagnostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or won name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126 (a) (2017). Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2017). 

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's psychiatric disability shows that in September 2010, the Veteran presented for an initial PTSD examination. At that time, the Veteran reported weekly episodes of nightmares, nightly sleep disturbances, anger, impaired impulse control, irritability, intrusive thoughts several days a week, flashbacks, exaggerated startle response, and poor motivation. He also reported consistent anxiety, depressive episodes and panic attacks several days a week. The Veteran reported the severity of his symptoms as ranging from mild to moderate in degree. 

The VA examiner also noted the Veteran's symptoms to include disillusionment, memory and concentration problems (including having to make lists of tasks in order to complete them), avoidance behavior, chronic sleep disturbance, and estrangement from others. The examiner stated that the Veteran had experienced suicidal thoughts in the past, but the most recent occurred a month earlier and at the present, the Veteran denied suicidal ideation. The Veteran also reported hallucinations such as hearing noises like someone is near him when no one is there; however, the VA examiner noted that his description indicated hypervigilant behavior and not actual psychotic hallucinations. The Veteran reported living with his wife of 41 years and that his marriage was stable. He also claimed that he was close to his adult children and grandchildren, but had no close friends with whom he socialized. He reported that he tended to avoid people and places that remind him of the trauma and that he was presently employed in a solitary capacity as a parking lot attendant. He denied significant impairment at work but stated that he had missed three to four days of work in the past year due to depression and low motivation. In that evaluation, the Veteran was assigned a GAF (Global Assessment of Functioning) score of 60. 

Thereafter, the Veteran was seen in November 2010 at a VA treatment facility for a mental health evaluation, the report of which indicated that the Veteran was currently depressed and subject to frequent nightmares and anxiety attacks. He reported that he had been experiencing these symptoms for many years, but had noticed the symptoms had worsened and become unmanageable in recent years. He claimed that he had not sought help earlier due to feeling "stubborn" and feeling like he could handle it himself. A GAF score of 60 was recorded. He reported a stable family life but an avoidance of crowds. At that evaluation, the Veteran reported that he had taken antidepressants ten years earlier and that he had found it helpful, although he was not taking any medication at the present time. The mental status evaluation revealed that the Veteran was well-related and cooperative. His speech was of a normal rate, volume, tone and rhythm. His mood was found to be euthymic and his thought process coherent and goal-directed. He denied suicidal or homicidal ideation. 

In May 2011, the Veteran underwent a PTSD review examination. During that examination, the Veteran reported that his panic attacks had reduced to approximately once a month or less, but that when they did occur, they were severe to the point that he felt like he was dying. He also reported frequent nightmares to include nightmares about his experiences in Vietnam and frequent hypervigilance, particularly when experiencing crowds. He also reported avoidance behavior and psychological stress, particularly when exposed to Asian people and military triggers. He denied hallucinations, but reported that he occasionally would hear things when trying to go to sleep, and would have to get up to check on them. He also denied suicidal or homicidal ideation. 

The examining clinician noted that despite the Veteran's relatively mild external functional impairments (including a stable marriage, continued full-time employment, a number of positive relationships with family members, logical and coherent thought process, casual dress, good grooming, and cooperative nature), test results suggested significant internal emotional turmoil. Particularly, the clinician found the Veteran to be suffering from intrusive thoughts, some social withdrawal and interpersonal detachment, reduced concentration, and exaggerated startle response. Specifically, he reflected an obsessive nature with a mixture of anxiety and depression predominating. However, the clinician found that the effects of this were minimal on his social and occupational functioning. Again, the Veteran was assigned a GAF score of 60. 

In February 2012, the Veteran was again evaluated by a VA clinician. In that evaluation report, the examining clinician noted that the Veteran suffered from depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The clinician noted that the Veteran appeared dressed in casual clothing, although looked a bit disheveled. He presented with clear, linear, logical, coherent and goal-directed thought processes. The Veteran reported that on a scale of 0 to 10, with 10 being the worst, his usual mood was about "6 or 7," and his anxiety was "6 or 7." He reported that his anxiety "just comes up to me and you feel like you're dying . . ." At that time, the Veteran indicated that his symptoms were "a little bit worse, the anxiety and the sleeping." 

The clinician noted that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. It was noted that the Veteran had been with his current employer, a school district, since 2003, and for the previous five years, had served as a security guard in a parking lot. The Veteran admitted that he was having trouble dealing with commotion and people in general, particularly with the high school students who tested his patience, but reported that there had not been any major conflicts. The Veteran admitted to fleeting suicidal thoughts such as "why am I here, what's the use?", but denied plans or intent. In terms of homicidal intent, he admitted to occasional thoughts at the sight of someone "Oriental" but denied any specific target or intent. The Veteran also reported successful social interactions such as socializing with another couple, attending his grandchildren's sporting events, and attending church. The Veteran was assigned a GAF score of 55. 

In a June 2012 VA treatment record, the Veteran reported he "got a raise on his PTSD" and that his mood was better. He was not feeling depressed and stated that since his retirement in January 2012, he "now enjoys time with his [grandchildren]." He denied suicidal and homicidal ideation. The Veteran denied flashbacks but felt on guard at times. He denied suicidal and homicidal ideation. His memory was intact and judgement was fair. Thought process was coherent and goal-directed.

In an October 2012 VA treatment record, the Veteran stated he had a good relationship with his wife and that he did not feel depressed. He stated he did not have any new stressors to report and denied suicidal and homicidal ideation. 

In an October 2013 and February 2014 VA treatment records, the Veteran stated he was "doing good" and denied feeling depressed. The Veteran stated in October 2013 that his two adult sons were living with him. Overall, the Veteran reported that he was able to sleep six to seven hours a night and that his PTSD symptoms were at baseline. The Veteran denied flashbacks but felt on guard at times. He denied suicidal and homicidal ideation. His memory was intact and judgement was fair. Thought process was coherent and goal-directed.

In a June 2014 VA treatment record, the Veteran stated he has "good days and few bad days." He denied feeling depressed and feeling worthless and hopeless. He stated "he has few friends that he hangs out with and they have a good time." He stated one of his sons was moving out. He denied suicidal and homicidal ideation. His memory was intact and judgement was fair. Thought process was coherent and goal-directed.

In December 2014, the Veteran stated he was at his baseline and denied feeling depressed. He stated his oldest son moved out with his family so "[it is] less stress on him and his wife now." He denied feeling worthless and hopeless. He denied flashbacks but was still on guard. He denied suicidal and homicidal ideation. His memory was intact and judgement was fair. Thought process was coherent and goal-directed.

The Veteran's September 2015, January 2016, and May 2016 VA treatment reports indicates his mood was fine, he "has more energy and motivation to do things" and denied feeling worthless and experiencing flashbacks. He stated he still experienced nightmares once to twice a week and felt on guard at times. He denied homicidal and suicidal ideation. In July 2015, he stated he felt more anxious in the last few weeks but overall the same report as above. 

In May 2016, the Veteran underwent another PTSD review examination where the clinician stated that the Veteran's level of occupational and social impairment as a result of his mental diagnoses was "[o]ccupational and social impairment with reduced reliability and productivity." He stated he has been married to his wife for forty-seven years and described his marriage as "okay." He cited to his anger outbursts as "sometimes." He stated he sees his adult children and described his relationship with them as "[u]p and down. There are good times and bad times." He stated he talked with a friend approximately once a month and denied current participation in social organizations. 

The Veteran reported an increase in experiencing panic attacks which occurred approximately two to three times a week but then would not occur for a week or two. He stated experiencing depressed mood a few times a week and described them as "coming and going, not persistent." He described his panic attacks as "[l]ike you are going to die. You feel like you are being enclosed. Like you can't breathe, hot flushed feeling." He stated these occurred approximately two to three times a week and then he will go a week or two without experiencing them. He had difficulty concentrating when watching television and attending to conversations. His energy was described as "medium." He denied suicidal attempts or planning. He has however, experienced thoughts such as "what's the use" but never acted on them. He stated it has been a few months since he had experienced this. He reported that he experienced anxiety when he is in a crowd and is on guard. He denied panic attacks in these situations. The Veteran continued to experiences intrusive memories and nightmares related to his military service in Vietnam. He denied hallucinations and delusions. The Veteran described outbursts of anger with yelling but denied physical altercations. He also denied an inability to experience positive emotions, significant difficulties with feelings of detachment, and self-blame related to his traumatic experiences. 

The Veteran was described as having good grooming and hygiene and maintained good eye contact. No psychomotor agitation was observed. The rate, tone, and prosody of the Veteran's speech was within normal limits and coherent. No evidence of delusions or disorganized behavior was observed. He was cooperative, his affect was depressed, and his gross cognition appeared intact. 

Overall the May 2016 clinician concluded that the Veteran's current state was best described as "[o]ccupational and social impairment with reduced reliability and productivity. He described some impairment in his social life and a lack of interest in activities or hobbies. He continues to struggle with irritability affecting his relationships at times. He noted that his panic attacks have been worse in the last few months."

In December 2016, the Veteran was responding well to the current treatment plan. He reported good relationships, present mood was "ok" and despite a slight worsening of sleep disturbances he had energy. He had no homicidal or suicidal ideation and was without delusions or hallucinations. 

According to a July 2017 letter from a private psychiatrist, Dr. M.I.C., the Veteran was interviewed on two occasions for a total of 2.5 hours. Dr. M.I.C. stated that the Veteran ultimately left his employment at the end of January 2012 due to his difficulties interacting with others and being irritable. The Veteran was "trying to hold back his anger at work" and was forgetting to perform required duties. Dr. M.I.C. stated that the Veteran was experiencing a "remarkable level of emotional turmoil while on the job and that he knew he could no longer remain in that position." He stated the Veteran was anxious and avoided crowds, people, or places that reminded him of his time in Vietnam, expressed intermittent suicidal ideation, and was having panic attacks so severe that he felt he was dying. Dr. M.I.C. acknowledged that after the Veteran left his employment in January 2012, he experienced a "brief remission with a decrease in depressive symptomatology, but a continuation of his PTSD symptoms. Likely this remission was not having to go to work and the [V]eteran becoming progressively more socially isolated, reclusive, and not engaging in any social interactions except with his immediate family." However, Dr. M.I.C. stated that by 2015, the Veteran was "experiencing florid symptoms of PTSD, with nightmares, dissociative episodes, avoidance, and escalated startle response, hypervigilance, negativistic thinking, failure to experience positive emptions, insomnia, decreased focus and concentration, and excessive despair." Dr. M.I.C. considered the Veteran "completely disabled secondary to his symptoms of PTSD as of January 2012, with severe symptoms of the disorder present even before this time." 

Finally, the Veteran also submitted letters from several family members in support of his claim. Those letters assert that the Veteran is frequently jumpy and agitated, easily angered, quick tempered, and worries frequently. Both the Veteran's wife and brother report witnessing the Veteran having nightmares. His wife also reports that he has been fired from two jobs and is unable to watch war movies, although the Board notes that at the time the Veteran submitted this letter, he was employed full time. 

When viewing the totality of the evidence most favorably to the Veteran, the Board finds, first, that an increased rating of 70 percent is warranted prior to February 1, 2012, the first day of the month following the Veteran's retirement from his employment. In so finding, the Board acknowledges the Court's July 2016 Memorandum Decision, which found that "because the Board did not address whether [the Veteran's] retirement occurred as a result of his inability to adapt to stressful circumstances at work, the Board's statement of reasons or bases for concluding that [the Veteran] exhibited few symptoms at the level at a 70 [percent] disability rating frustrates judicial review." Upon review of the record, and with consideration of the Court's holdings, the Board finds that the evidence indicates that the Veteran experienced problems with his memory, concentration, sleep disturbances such as nightmares, hypervigilance, and panic attacks prior to February 1, 2012. Specifically, the May 2011 VA examination indicated the Veteran suffered from intrusive thoughts, some social withdrawal and interpersonal detachment, reduced concentration, and exaggerated startle response. The Veteran consistently reported significant difficulties due to his PTSD symptomatology, which he has claimed resulted in his retirement from employment in January 2012. Specifically, he has reported that when he retired, "the kids were really just getting to me," and he was irritated by a lack of respect and swearing by the students where he worked. Hence, giving the Veteran the benefit of the doubt, the Board concludes that there is evidence of deficiencies in most of the areas needed for a 70 percent rating during this time. Thus, the Veteran's PTSD is evaluated as 70 percent disabling prior to February 1, 2012. 

The next question is whether an evaluation in excess of 50 percent disabling is warranted for the Veteran's service-connected PTSD from February 1, 2012. The objective evidence of record indicates that the Veteran's symptomatology improved after he left his employment in January 2012. The Board finds that the Veteran's psychiatric disability warrants a rating of 50 percent, but not more, for the duration of the eligible period and that this disability rating is consistent with the Veteran's symptomatology and its effect on his social and occupational functioning. 

The Board cannot find that the evidence of record supports a rating greater than 50 percent on and after February 1, 2012. Again, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupation and social impairment with deficiencies in most areas such as those enumerated in the regulation." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). These areas include work, school, family, judgment, thinking, and mood. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Toward that end, the mere existence of certain symptoms is not, in and of itself, determinative of the disability rating to be assigned. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Rather, the symptomatology is to be considered in the context of the Veteran's demonstrated level of impairment. 

From February 1, 2012, the Veteran has exhibited few symptoms of the like associated with a 70 percent disability rating, save for occasional anxiety, panic attacks, and angry outbursts. While the Veteran reports anxiety attacks weekly and the tendency to avoid large crowds, he has not reported any instances of mania or delusions, and while he has reported auditory hallucinations, the examining psychologist found these to be mild symptoms of hypervigilant behavior and not actual psychotic hallucinations. Notably, while the Veteran reports mood disturbances, and mild deficiencies with work and thought processes, the relevant evidence does not show any deficiencies in the areas of judgment, school or family. Again, he has been noted to be able to handle daily living skills, maintains personal hygiene, and maintains generally a positive relationship with his family. 

The Board acknowledges Dr. M.I.C.'s report that the Veteran was completely disabled secondary to his symptoms of PTSD as of January 2012. These symptoms included nightmares, dissociative episodes, avoidance, and escalated startle response, hypervigilance, negativistic thinking, failure to experience positive emptions, insomnia, decreased focus and concentration, and excessive despair. Dr. M.I.C. also stated that the Veteran has completely isolated himself from others and does not maintain any social relationships. 

However, this is clearly contrary to the VA treatment records, which indicate the Veteran was able to maintain stability in his mood without indication of depression. Specifically, the VA treatment records after January 2012 have continuously indicated the Veteran's memory is intact; judgement is fair; he has denied feeling depressed; his thought process has beens coherent and goal-directed; and as recently as May 2016, the Veteran stated his mood was fine, he had increased energy and motivation, and he denied feeling worthless and hopeless. The Veteran denied homicidal and suicidal ideation. The May 2016 VA examination report also indicated that the Veteran denied an inability to experience positive emotions, significant difficulties with feelings of detachment, and self-blame related to his traumatic experiences. 
 
Furthermore, the Board acknowledges that his family described him as moody (as stated in the February 2012 VA examination report) and reported that he has angry outbursts. Here, however, the Board finds that a person's statements to a medical professional during the course of treatment is highly probative evidence on the matter of the presence of symptomatology, as it would be expected that a person would provide accurate information in this context. Although the statements from the Veteran's family members are not ignored, the Board affords more probative value to the medical evidence showing the Veteran's described symptomatology than to the lay statements, as the Veteran consistently stated during the course of treatment that he maintained a positive relationship with his family despite the "good times and bad times." Furthermore, despite the May 2016 PTSD review examination, which reported that the Veteran's "struggle with irritability affect[ed] his relationships at times," the Board does not find that his impaired impulse control rises to the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.

In this context, the Board notes that in its November 2016 Memorandum Decision, the Court acknowledged, "[the Veteran] next argues that the Board failed to address the evidence of his impaired impulse control that constitutes favorable evidence indicating disability rating higher than 50 [percent]." The Board recognizes the various statements from the Veteran's family which state he becomes angry and loses his temper easily and that he was fired twice from his employment due to his anger. However, the Board finds compelling the fact that the Veteran was able to maintain the same employment for approximately nine years and has stated he was able to hold his anger even when he felt irritated and disrespected. 

In that context, the Board notes further that the Veteran has been able to maintain successful relationships with his wife, brother, adult children and grandchildren, and has been able to manage his finances on his own throughout the appeal period. During the May 2012 examination, the Veteran reported that he engaged in leisure pursuits such as going to his grandchildren's athletic events, going to a casino or horse races, playing puzzles, and engaging in yard work, although at times he does not want to do anything. He reported that he and his wife are friends with another couple, and that he attends church once in a while, indicating a desire to become more involved. In addition, the Veteran's VA treatment records indicate he was able to socialize and maintain his relationship with family and friends. Specifically, in June 2012, the Veteran stated he had a few friends that he hangs out with and they have a good time. 

Accordingly, the Board finds that the more contemporaneous statements made to health care providers during the course of treatment are of greater probative weight than the later statements made during the course of an appeal from the denial of increased compensation benefits. See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). Based on the foregoing, the Board assigns far more probative value to the Veteran's lay statements made for on-going treatment purposes rather than his subsequent statements made for compensation purposes. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Accordingly, because the evidence fails to show deficiencies in most areas due to symptoms equivalent in severity to those listed in the rating criteria for a 70 percent rating, the Board finds that a rating in excess of 50 percent is not warranted. See Vazquez-Claudio, supra.

Regarding the Veteran's reports of increased panic attacks in the May 2016 PTSD examination, he stated that they occurred approximately two to three times a week but then would not occur for a week or two and that they have been worse in the last few months. However, the Board finds that the frequency and duration of this symptom, when viewed against other evidence of record, to include the VA treatment records showing a consistent denial of suicidal or homicidal ideation, are not such that the Veteran's overall disability picture is more nearly approximated by the next-higher evaluation. Specifically, the Veteran stated his panic attacks occurred more than once a week which meets the 50 percent criteria. The Board does not find such to be near-continuous as to affect the Veteran's ability to function independently as required by the 70 percent criteria. 

The Board also finds that total impairment has not been shown at any point during the appeal period, as evidenced by the fact that the Veteran has never displayed symptoms such as gross impairment in thought process, persistent delusions or hallucinations, disorientation, grossly inappropriate behavior, or demonstrated a persistent danger to himself or others, and there is no indication that his PTSD symptoms include intrusive thoughts, avoidance, isolating behavior, flashbacks, or hypervigilance. He also maintains a relationship with his wife and extended family. Further, as discussed above, while the Veteran is currently retired, the evidence fails to indicate that his PTSD has resulted in total occupational and social impairment at any point during the appeal period. Accordingly, there is no basis upon which to assign a 100 percent rating. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Based on the above analysis of the facts and findings in this case, the Board finds that the evidence on and after February 1, 2012, (the first day of the month following the Veteran's retirement from his employment) does not show or otherwise suggest that the Veteran's PTSD symptoms were of such severity to warrant a rating in excess of 50 percent. Accordingly, the Board concludes that from February 1, 2012, the Veteran's PTSD does not meet or most nearly approximate the level of disability required for a higher evaluation for the assignment of a 70 percent rating. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to an initial rating of 70 percent for PTSD prior to February 1, 2012, is granted.

Entitlement to an evaluation for PTSD in excess of 50 percent on and after February 1, 2012, is denied.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15. 

Service connection is currently in effect for three disabilities: PTSD at 70 percent prior to February 1, 2012, and at 50 percent thereafter; diabetes mellitus, type II, at 20 percent disability rating, effective February 19, 2016; and erectile dysfunction associated with PTSD at a noncompensable disability rating, effective June 11, 2013. His combined evaluation for compensation is 60 percent from April 16, 2014. Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16 (a). The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

The record indicates that the Veteran has been unemployed since February 1, 2012, and there is evidence to suggest that he may have left his employment due to his service-connected disabilities. VA policy is, however, to grant a TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment. 38 C.F.R. § 4.16 (b). The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, the Board is required to remand the claim so that it can be referred to the Director of Compensation Service for adjudication under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular evaluation for TDIU under 38 C.F.R. § 4.16 (b) for the appeal period from February 1, 2012. Under 38 C.F.R. § 4.16 (b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


